Being unable to agree with the conclusion reached by the majority, I must respectfully dissent. In Cleveland PolicePatrolmen's Assn. v. Voinovich (1984), 15 Ohio App. 3d 72, 75, 15 OBR 101, 104, 472 N.E.2d 759, 763, the court held:
"* * * [I]n reviewing a bench trial, an appellate court will uphold the trial court's evaluations unless it appears that the record is insufficient to support a reasonable person in concluding as the trial judge did."
Furthermore, it is well established that reviewing courts will not reverse a judgment supported by competent and credible evidence going to all the necessary elements of the case as being against the manifest weight of the evidence. Seasons CoalCo. v. Cleveland (1984), 10 Ohio St. 3d 77, 10 OBR 408,461 N.E.2d 1273; C.E. Morris Co. v. Foley Constr. Co. (1978),54 Ohio St. 2d 279, 8 O.O.3d 261, 376 N.E.2d 578. In reviewing a decision of a trial court concerning the weight of the evidence, the appellate court's role is thus limited to determining whether the trial court abused its discretion. Abuse of discretion implies that the court's attitude is unreasonable, arbitrary or unconscionable. Angelkovski v. Buckeye Potato ChipsCo. (1983), 11 Ohio App. 3d 159, 11 OBR 242, 463 N.E.2d 1280;State v. Adams (1980), 62 Ohio St. 2d 151, 157, 16 O.O.3d 169, 172-173, 404 N.E.2d 144, 148-149.
The trial court correctly defined the general nature of contributory misconduct as follows:
"Negligence and contributory negligence are governed by the same basic rules. They are both measured by the same standard — the failure to exercise ordinary care. It has been said that contributory negligence is a matter of some fault or departure from the standard of conduct of the reasonable man, however unaware, unwilling, or even protesting the injured party may have been. Contributory negligence is defined to be such an act or omission on the party of a plaintiff, amounting to a want of ordinary care as, concurring or cooperating with the negligent act of the defendant, is a proximate cause or occasion of the injury complained of. It is the want of ordinary care by a person injured by the negligence of another, concurring with such negligence, and thus contributing to the injury as a proximate cause. [Citations omitted.]
"70 Ohio Jurisprudence 3d (1986) 144-145, Negligence, Section 65."
It is conceded that the decedent had the responsibility to exercise ordinary care in the manner a reasonable person under the similar circumstances would act for his or her own safety.
The majority is of the opinion that the record discloses ample evidence to support a finding of negligence against the decedent. Although determining *Page 433 
the weight of the evidence is for the trier of fact, in this instance, there was simply insufficient evidence to weigh. Therefore, this is not a question of credibility or a weighing of the evidence. There is not sufficient evidence demonstrating the decedent did not exercise ordinary care for her safety during the five days leading up to her death.
The record does indicate that Ronald McDonald had threatened family members in the past and the decedent was said to have been apprehensive about him on occasion. However, she also had good reason to believe that he was receiving competent treatment at the Toledo Mental Health Center ("TMHC") and that it was safe for him to receive temporary leave from the facility. TMHC had a duty toward its patient, Ronald, and had a professional understanding of Ronald's problems, which the decedent did not.
Of importance is Dr. Teymour Sephabodi's testimony that TMHC's philosophy was to brief family members to signs of danger and what they should do if a problem arose. However, there is no evidence this procedure was followed with the McDonald family, especially with the decedent.
The only evidence presented that the decedent possibly knew that her son Ronald had called the TMHC and threatened to kill her was a police officer's testimony. The police officer who arrived at decedent's home testified that he told the decedent that the reason he was checking on her was because Ronald had called the state hospital and threatened her life. The record is devoid of any acknowledgement to the officer's statement. The decedent, who was confined to a wheelchair, was crying at the time of the officer's visit because no one would take her outside, but otherwise said she was fine. Although the appellant testified he was aware that his brother Ronald had stopped taking his medication, there is no evidence that the decedent had knowledge of this fact. Furthermore, there is absolutely no evidence whatsoever of Ronald's behavior during the five days between the initial visit by police and the fatal incident, nor is there any evidence that the decedent had reason to believe that she was in considerably more danger than in the past. There is nothing in the record to indicate the decedent had any other information to give TMHC or the police from the time of the initial visit by police to the date of her death. Assuming,arguendo, that the decedent had been especially fearful for her life during those five days, appellant stated in his deposition that his mother could not have called TMHC because it would take her awhile to find or focus on the numbers. He also stated that Ronald would move things around, including the phone book. The record is devoid of evidence showing that a reasonable person under similar circumstances as the decedent would have acted any differently. *Page 434 
There is simply not sufficient evidence showing the decedent did not exercise ordinary care for her safety as a reasonably careful person would be expected to do under similar circumstances. The decedent was a seventy-four-year-old mother confined to a wheelchair who had been around her mentally ill son most of his life. As previously noted, there is no evidence that her son was behaving in a more suspicious or dangerous manner during the five-day period preceding her death, so as to prompt the decedent to alter her accustomed routine.
Accordingly, I cannot concur with the majority that the decedent did not exercise ordinary care, which proximately caused her death.
Based on the evidence in the record, contributory misconduct on the part of the decedent would have to be based on the Toledo Police visit to the decedent's home and the past behavior of Ronald. In this instance, the state is blaming the victim for her own death.
For these reasons, I would find the trial court erred because its determination of contributory misconduct is against the manifest weight of the evidence.
Accordingly, I would sustain the assignments of error and reverse the judgment of the trial court.